Title: To James Madison from Isaac Cox Barnet, 31 August 1804 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


31 August 1804, Paris, “Rue de Varenne No. 463.” “My last respects were of the 26th. December last, in answer to the Letter you honored me with on the 30th. of September. It was only on the 18th. instant that I received (from Mr. Mitchell) the Duplicate of my Commission as Commercial Agent at Havre—confirmed by the Senate and which I observe is dated on the 18th. of November. The first has never reached me. This one came under a blank cover unaccompanied by any Letter. Perhaps the notice which the unauthorized manner in which it was withdrawn from the Post Office, has made me take of its date, may plead my apology for suggesting the propriety of an indorsement of date at the Ports of the United States from which your Dispatches are forwarded.
“I purpose soon to visit the Ports of that District—but so long as they continue blocaded by the British Naval forces—I hope I may be excusable in putting off to a more propitious time, the expence of removing my family for a permanent residence at Havre.
“While acting here as a Commissioner, I have considered it as most proper to leave to Mr. Mitchell the active care of the interests of the United States in the Consulate of Havre—as well as the appointment of Agents in the Ports of Fecamp and Dieppe. But some doubts having been suggested on the subject of the rights and priviledges of a Commercial Agent and Vice Commercial Agent in the same District—in relation to one another I beg leave to submit them to you Sir. It has been said that although the title determines the grade of the one over the other—as well as the powers he may exercise near the local authorities of the Department in which the Exequatur recognizes him (as it does indeed both—) the words of the Commission being the same, with the only difference of the qualifying title Vice, it is supposed that any American Citizen is at liberty to give the preference to either, for any official acts he may want to serve in the United States, since these Acts are equally valid under the ‘Act concerning Consuls and Vice-Consuls’—and while this incoherence might give rise to difficulties which the letter of the Law has not provided against—the pecuniary interests of both officers would be at variance in what relates to the office—emoluments and the expences consequent to its establishment.
“My confirmation in the agency at Havre instead of Antwerp, produces no other disappointment than that which attaches to the exclusion of our Vessels from the former Port—and this indeed is a serious one to me. Well knowing your natural benevolence, I may presume to express to you Sir, my solicitude for the future provision of my family, if this state is prolonged beyond the term of my residence here.”
Adds in a 4 Sept. postscript: “Understanding that new Consular Commissions are required, to be accredited near the Emperor—and my Exequatur comprizing only the Department of lower-Seine (as you will remark by the Copy inclosed—) although the Commission from the President extends to ‘all places nearer Havre than to the residence of any other Consul or Vice-Consul of the U. States⟨‘⟩—allow me to ask, whether, in issuing a new one—the Port of Cherbourg—or the Departments intended to be comprized in the District of Havre, could not be specifically mentioned with the express authorization of appointing sub-agents, as this addition would procure an Exequatur which would Authorize my acting there or appointing Agents.”
